DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.
 Response to Arguments
Applicant's arguments filed 27 September 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that it is not clear that a thumbnail is generated using a different algorithm from generating a developed image and therefore Nakao fails to teach or suggest “process first image data corresponding to raw image data via a first algorithm and generate second image data, process the first image data or the second image data via a second algorithm and generate third image data” as claimed in claim 1 (see page 9 of Remarks).  While the Examiner respectfully disagrees that it is not apparent to a person having ordinary skill in the art that a thumbnail image will inherently be generated using an algorithm which is at least slightly different than the algorithm used to generate the developed image which the thumbnail corresponds to, in the interest of advancing prosecution and in view of Applicant’s amendments to claim 1, the Examiner is changing their interpretation of Nakao. 

In response to Applicant’s argument that sub-file 402 “does not even teach that it includes two image data” (see page 10 of Remarks), the Examiner notes that this feature is no longer claimed.  Claim 1 has been amended to state that the second file includes “the at least one image data selected based on the priority information”.  Therefore, it is clear that only a single image of the second and third images need be included in the second file.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In view of the foregoing, Applicant’s argument that “sub-file 402 does not even teach that it includes two image data” is moot in view of Applicant’s amendments to claim 1.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “to generate a second file including the second image data and the third image data based on the priority information” as argued at page 10 of Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant has cited MPEP 2142 and MPEP 2143.01 (see page 11 of Remarks), however, the Applicant has made no specific arguments with respect to the cited sections.  Citing portions of the MPEP without providing an analysis as to how hindsight reasoning (MPEP 2142) or how the combination is inoperable (MPEP 2143.01) is an unpersuasive argument.  These arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In view of the foregoing, the Examiner is not persuaded by Applicant’s arguments with respect to claim 1.  Therefore, claim 1 stands rejected as further detailed below in view of Applicant’s amendments to the claims.
Applicant argues that claim 11 is allowable for reasons similar to those of claim 1 (see page 12 of Remarks).  Therefore, the Examiner’s response with respect to claim 1 similarly applies to claim 11.  In view of the foregoing, claim 11 stands rejected as further detailed below in view of Applicant’s amendments to the claims.
Applicant argues that the dependent claims are allowable due to their dependence on an independent claim (see pages 12 and 13 of Remarks).  Because the independent claims stand rejected as discussed above, the dependent claims similarly stand rejected as further detailed below in view of Applicant’s amendments to the claims.
In view of the foregoing, the pending claims stand rejected as further detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (United States Patent Application Publication 2007/0052819), hereinafter referenced as Nakao, in view of Watanabe et al. (United States Patent Application Publication 2019/0007596), hereinafter referenced as Watanabe.
Regarding claim 1, Nakao discloses an electronic device, comprising: a housing (figure 4 exhibits a camera and a housing as disclosed at paragraph 81); a camera exposed through the housing and configured to generate raw image data (figure 4 exhibits image sensor 151 and A/D converting part 152 which generates raw data as disclosed at paragraph 81); at least one processor operatively connected with the camera (figure 4 exhibits image processor 153 as disclosed at paragraph 82); and a memory operatively connected with the processor (figure 4 exhibits memory 154 which stores an operating program as disclosed at paragraph 82), wherein the memory stores instructions configured, when executed, to enable the processor to: process first image data corresponding to raw image data via a first algorithm and generate second image data (paragraph 65 teaches generating a first developed image A 221), process the first image data or the second image data via a second algorithm and generate third image data, the second algorithm being different from the first algorithm (paragraph 71 teaches generating a second image B, figure 5 shows that the algorithm for generating image B is different from the algorithm for generating image A), generate a first file including the second image data and the third image data (figure 6 exhibits a first file 401 which includes the developed image A and the developed image B as disclosed at paragraph 105).  However, Nakao fails to disclose a wireless communication circuit; the wireless communication circuit is operatively coupled to the processor, receive priority information from an external electronic device via the wireless communication circuit, select at least one image data from the second image data and the third image data included in the first file based on the priority information including information for the external electronic device to process image data, generate a second file including the at least one image data selected based on the priority information, and transmit the second file via the wireless communication circuit to the external electronic device.
Watanabe is a similar or analogous system to the claimed invention as evidenced Watanabe teaches a camera wherein the motivation of preventing a process of obtaining wasted data while data is obtained from an external apparatus in corporation with a plurality of applications would have prompted a predictable variation of Nakao by applying Watanabe’s known principal of providing a camera with a wireless communication circuit (figure 4A exhibits wireless communication circuit 411 as disclosed at paragraph 45); the wireless communication circuit is operatively coupled to the processor (figure 4A exhibits wherein the wireless communication circuit 411 is connected to processor 104 as disclosed at paragraph 45), wherein the processor is configured to receive priority information from an external electronic device via the wireless communication circuit (figure 9B exhibits step T924 in which development parameters in the form of “a suitable data format and suitable size” are received from an external device as disclosed at paragraph 136; paragraphs 36 and 134 teaches that the format and size are suitable for processing by the read-app which is an image editing application of the external device the development parameters are interpreted as priority information), select at least one image data from the second image data and the third image data included in the first file based on the priority information including information for the external electronic device to process image data (figure 9B exhibits step T925 in which the JPEG image in the RAW image file is extracted and an image file including the JPEG image is objected as disclosed at paragraph 138; the JPEG image is selected based on the priority information including a request for a JPEG image) and transmit the second file via the wireless communication circuit to the external electronic device (figure 9b exhibits steps T925 in which an image is developed using the priority information as disclosed at paragraph 138 and T926 in which the developed image is transmitted to the external device as disclosed at paragraph 139). When applying this known technique to Nakao it would have been obvious to a person having ordinary skill in the art to use the transmitted development parameters of Watanabe to generate an image file by extracting a developed image such as image B from the RAW image file 401 (paragraph 105 of Nakao teaches that the “master file 401 is a RAW image file”) to generate the image file which is then transmitted.
In view of the motivations such as preventing a process of obtaining wasted data while data is obtained from an external apparatus in corporation with a plurality of applications one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Nakao in view of Watanabe discloses everything claimed as applied above (see claim 1), in addition, Nakao discloses wherein at least one of filter, compression scheme, resolution, or image format of the second algorithm is different from the first algorithm (paragraph 65 teaches generating a first thumbnail image A which is different from first image A, it is apparent that the algorithm for generating a thumbnail image is different than the algorithm for generating a developed image at least by the resolution of the images).
Regarding claim 3, Nakao in view of Watanabe discloses everything claimed as applied above (see claim 1), in addition, Nakao discloses wherein the instructions are further configured to enable the processor to: generate management data (paragraph 62 teaches generating support information), and add the management data to the first file (figure 6 exhibits wherein support information A is added to image file 401 as disclosed at paragraph 103), and wherein the management data includes an identification code for identifying whether there is a transformation for processing at least one of the first image data, the second image data, or the third image data, a read and/or write authority, a distribute authority, an encoded status, a type of encoding, or copyright-related data (paragraph 70 teaches that support information includes rotation, scaling and color space information which are codes identifying transformation processing).
Regarding claim 4, Nakao in view of Watanabe discloses everything claimed as applied above (see claim 1), in addition, Nakao discloses wherein the instructions are further configured to enable the processor to: generate management data (paragraph 62 teaches generating support information), and add the management data to the second file (figure 6 exhibits wherein support information A is added to image file 401 as disclosed at paragraph 103), and wherein the management data includes an identification code for identifying whether there is a transformation for processing at least one of the second image data, or the third image data, a read and/or write authority, a distribute authority, an encoded status, a type of encoding, or copyright-related data (paragraph 70 teaches that support information includes rotation, scaling and color space information which are codes identifying transformation processing).
Regarding claim 5, Nakao in view of Watanabe discloses everything claimed as applied above (see claim 1), in addition, Watanabe discloses wherein the priority information identifies at least one of a filter, compression scheme, resolution, or image format for the external electronic device to process image data (paragraphs 136-138 teach that the priority information includes a specific requested format such as JPEG).
Regarding claim 7, Nakao in view of Watanabe discloses everything claimed as applied above (see claim 1), in addition, Nakao discloses wherein the instructions are further configured to enable the processor to: edit at least one of the first image data, the second image data, or the third image data and generate fifth image data (figure 5 exhibits wherein image data is edited through processes including an exposure change process in step S14 to generate image B as disclosed at paragraph 172), and include the fifth image data in the first file (figure 6 exhibits wherein image data B is included in the first file 401 as disclosed at paragraph 106).
Regarding claim 9, Nakao in view of Watanabe discloses everything claimed as applied above (see claim 1), in addition, Nakao discloses wherein the instructions are further configured to enable the processor to set image data included in the first file as representative data (figure 10 exhibits wherein thumbnail images are set as representative data and displayed as disclosed at paragraphs 155 and 156).
Claim 11, a method, corresponds to and is analyzed the same as the device of claim 1.
Claim 12, a method, corresponds to and is analyzed the same as the device of claim 2.
Claim 13, a method, corresponds to and is analyzed the same as the device of claim 3.
Claim 14, a method, corresponds to and is analyzed the same as the device of claim 4.
Claim 15, a method, corresponds to and is analyzed the same as the device of claim 5.
Claim 17, a method, corresponds to and is analyzed the same as the device of claim 7.
Claim 19, a method, corresponds to and is analyzed the same as the device of claim 9.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Watanabe and further in view of Inoue (United States Patent Application Publication 2010/0195929).
Regarding claim 6, Nakao in view of Watanabe discloses everything claimed as applied above (see claim 1), however, Nakao fails to disclose wherein the instructions are further configured to enable the processor to: receive fourth image data related to at least one of the first image data, the second image data, or the third image data from the external electronic device, and include the fourth image data in the first file.
Inoue is a similar or analogous system to the claimed invention as evidenced Inoue teaches a system for image development wherein the motivation of conserving local resources such as power by performing image processing remotely would have prompted a predictable variation of Nakao by applying Inoue’s known principal of receiving developed image data from a remote device and storing the developed image data locally (paragraph 72 teaches that JPEG receiving section 117 receives a developed image and stores the image in memory 140 exhibited in figure 2).  When applying this known technique to Nakao which stores developed images in a master image file, it would have been obvious to a person having ordinary skill in the art to store the received images taught by Inoue in the master file of Nakao.
In view of the motivations such as conserving local resources such as power by performing image processing remotely one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 16, a method, corresponds to and is analyzed the same as the device of claim 6.
Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Watanabe and further in view of Kusaka et al. (United States Patent Application Publication 2016/0269571), hereinafter referenced as Kusaka.
Regarding claim 8, Nakao in view of Watanabe discloses everything claimed as applied above (see claim 1), however, Nakao fails to disclose wherein the instructions are further configured to enable the processor to: store image data included in the first file in the external electronic device, and store a location address of the image data stored in the external electronic device in the first file.
Kusaka is a similar or analogous system to the claimed invention as evidenced Kusaka teaches an imaging device wherein the motivation of conserving local memory space would have prompted a predictable variation of Nakao by applying Kusaka’s known principal of store image data included in the first file in the external electronic device, and store a location address of the image data stored in the external electronic device in the first file (figure 106 exhibits an image file structure of an image which has been stored on a server by the camera, the location address of the image in the form of a URL is stored in the upload information data of the file as disclosed at paragraph 399).
In view of the motivations such as conserving local memory space one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Nakao in view of Watanabe discloses everything claimed as applied above (see claim 1), however, Nakao fails to disclose wherein the instructions are further configured to enable the processor to: transmit priority information for the electronic device to the external electronic device via the wireless communication circuit, and receive a third file including image data from the external electronic device based on the priority information for the electronic device.
Kusaka is a similar or analogous system to the claimed invention as evidenced Kusaka teaches an imaging system wherein the motivation of conserving local memory by storing images on a server until they are requested by a user would have prompted a predictable variation of Nakao by applying Kusaka’s known principal of transmitting priority information to a remote device and receiving the image data corresponding to the priority information (paragraph 394 teaches sending a download instruction to an external device and receiving a corresponding image).
In view of the motivations such as conserving local memory by storing images on a server until they are requested by a user one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 18, a method, corresponds to and is analyzed the same as the device of claim 8.
Claim 20, a method, corresponds to and is analyzed the same as the device of claim 10.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McIntosh et al. (United States Patent Application Publication 2014/0223482) teaches a method for generating a video preview.
Diab et al. (United States Patent Application Publication 2011/0299410) teaches a method for managing file transmission including file type selection.
Slobodin (United States Patent Application Publication 2004/0264775) teaches a method for transmitting image data across a network.
Hidaka et al. (United States Patent Application Publication 2004/0243648) teaches a method for requesting image data.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696